Citation Nr: 9932786	
Decision Date: 11/22/99    Archive Date: 12/01/99

DOCKET NO.  97-26 817	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for right shoulder 
disability.

2.  Entitlement to an increased rating for right elbow 
disability, currently rated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

C.A. Skow, Counsel



INTRODUCTION

The appellant served on active duty from August 1975 to 
August 1979.

This matter came before the Board of Veterans' Appeals (the 
Board) on appeal from a May 1996 rating decision of the 
Atlanta, Georgia, Department of Veterans Affairs Regional 
Office (VARO).


FINDING OF FACT

Competent medical evidence has not been presented linking any 
current abnormal right shoulder pathology to the appellant's 
period of service.


CONCLUSION OF LAW

A well grounded claim for service connection for right 
shoulder disability has not been presented.  38 U.S.C.A. 
§§ 1101, 1131, 5107 (West 1991 & Supp. 1999); 38 C.F.R. 
§ 3.303 (1999).


REASONS AND BASES FOR FINDING AND CONCLUSION

The appellant seeks service connection for a right shoulder 
disability.  Service connection may be granted, when the 
facts, as shown by the evidence, establish that a particular 
injury or disease resulting in chronic disability was 
incurred in service, or, if pre-existing service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
1999); 38 C.F.R. § 3.303 (1999).  In the case of any disease 
diagnosed after discharge, service connection may be granted 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d) (1999).  Service connection is presumed if 
a veteran manifests a chronic disease, such as arthritis, to 
a degree of at least 10 percent within one year after 
separation from service.  38 U.S.C.A. § 1112 (West 1991 & 
Supp. 1999); 38 C.F.R. §§ 3.307, 3.309 (1999).

However, the threshold question to be answered in all cases 
is whether the appellant's claim is well grounded; that is, 
whether it is plausible, meritorious on its own, or otherwise 
capable of substantiation.  Murphy v. Derwinski, 1 Vet.App. 
78 (1990); Epps v. Gober, 126 F. 3d 1464 (1997), adopting the 
definition in Epps v. Brown, 9 Vet. App. 341, 344 (1996).  If 
a particular claim is not well grounded, then the appeal 
fails and there is no further duty to assist in developing 
facts pertinent  to the claim since such development would be 
futile.  38 U.S.C.A § 5107(a) (West 1991 & Supp. 1999).  
Furthermore, a claim which is not well grounded precludes the 
Board from reaching the merits of a claim.  Boeck v. Brown, 6 
Vet. App. 14, 17 (1993).

To establish a plausible claim, a veteran must present 
medical evidence of a current disability; medical evidence, 
or, in certain circumstances, lay evidence, of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus or link between the claimed in-service 
disease or injury and the present disease or injury.  Epps v. 
Gober, 126 F.3d 1464 (1997); Caluza v. Brown, 7 Vet. App. 
498, 506 (1995).  Alternatively, a claim may be well grounded 
based on application of the rule for chronicity and 
continuity of symptomatology, set forth in 38 C.F.R. 
§ 3.303(b) (1999).  Savage v. Gober, 10 Vet. App. 489, 495-98 
(1997).

An appellant has, by statute, the duty to submit evidence 
that a claim is well grounded.  38 U.S.C.A. 5107(a) (West 
1991 & Supp. 1999).  Where such evidence is not submitted, 
the claim is not well grounded, and the initial burden placed 
on the appellant is not met.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992).  Evidentiary assertions by the appellant 
must be accepted as true for the purposes of determining 
whether a claim is well grounded, except where the 
evidentiary assertion is inherently incredible.  See King v. 
Brown, 5 Vet.App. 19 (1993).

In this case, the appellant argues that his right shoulder 
problems began in service and have continued since service.  
He reported that he was planning on submitting medical 
evidence showing treatment since service.  However, no 
medical evidence was received showing treatment soon after 
discharge.  A review of the evidence of record shows the 
appellant dislocated his right elbow when he fell off his 
motorcycle in service, but service medical records are silent 
for a right shoulder condition.  The first documented 
evidence of right shoulder problems is in VA treatment 
records dated from March 1996 to January 1997, which show 
right shoulder complaints related to service by history.  
Report of VA examination dated March 1996 also shows 
degenerative changes of the right shoulder as a residual of 
trauma.  The medical evidence of record does not relate an 
current abnormal right shoulder pathology to service, except 
by history.  As competent medical evidence has not been 
presented showing a nexus, or link, between the current 
medical findings and the appellant's period of service, the 
claim is not well grounded.

The Board cannot rely solely on the appellant's statements as 
he is a layperson with no medical training or expertise.  
Espiritu v. Derwinski, 2 Vet.App. 482 (1992); Moray v. Brown, 
5 Vet.App. 211 (1993).  Moreover, lay assertions of medical 
causation or medical diagnosis cannot constitute evidence to 
render a claim well grounded.  Lathan v. Brown, 7 Vet.App. 
359, 365 (1995); Grottveitt v. Brown, 5 Vet. App. 91, 93 
(1993); Tirpak v. Derwinski, 2 Vet.App. 609, 611 (1992).  
Therefore, the Board concludes that a well grounded claim for 
service connection for right shoulder disability has not been 
presented.

We note that under 38 U.S.C.A. § 5103(a) the VA is obligated 
to advise claimants of the evidence necessary to complete his 
application.  Robinette v. Brown, 8 Vet.App. 69 (1995). VARO 
successfully completed this obligation in its statement of 
the case and subsequent supplemental statement of the case.  
Likewise, the Board's discussion above informs the appellant 
of the requirements for the completion of his application for 
the claim for service connection.


ORDER

Service connection for right shoulder disability is denied.
REMAND

The appellant requested an increased rating for elbow 
disability in February 1996 due to pain.  While a VA 
examination was conducted in March 1996, the effect of pain 
was not addressed.  We observe that a VA examination 
concerning orthopedic disability must contain an opinion 
concerning the effect of pain upon a veteran's functional 
abilities, as is required by 38 C.F.R. §§ 4.40, 4.45 (1996), 
and DeLuca v. Brown, 8 Vet.App. 202 (1995), and address the 
rating criteria in relation to the veteran's symptoms.  See 
Johnson v. Brown, 9 Vet.App. 7 (1996).  Therefore, remand is 
necessary.

In view of the above, this case is REMANDED to VARO for the 
following action:

1.  The appellant should be asked to 
provide a list with names and addresses 
of all medical care providers who have 
treated him for the right elbow 
disability since January 1996.  After 
securing the necessary authorization, 
where necessary, VARO should obtain all 
records of any treatment reported by the 
appellant that are not already in the 
claims folder.

2.  The appellant should be scheduled for 
a VA examination to fully evaluate the 
service-connected right elbow disability.  
The claims folder must be reviewed prior 
to the examination along with a copy of 
this remand.  All appropriate tests 
deemed necessary should be conducted and 
all clinical findings should be reported 
in detail.  Specifically, for each elbow, 
the examiner should fully describe the 
degree of limitation of motion.  Any 
limitation of motion must be confirmed by 
clinical findings such as swelling, 
muscle spasm, or satisfactory evidence of 
painful motion.  The inability to perform 
the normal working movements of the body 
with normal excursion, strength, speed, 
coordination and endurance should be 
described, and the degree of functional 
loss due to pain must also be indicated.  
38 C.F.R. § 4.40.  It should be indicated 
whether there is more or less movement 
than normal, weakened movement, excess 
fatigability, incoordination, pain on 
movement, swelling, deformity or atrophy 
of disuse.  38 C.F.R. § 4.45.  A complete 
rationale for all opinions expressed must 
be provided.

3. The appellant has the right to submit 
additional evidence and argument on the 
matter or matters that the Board has 
remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 
(1999).

4.  After the development requested above 
has been completed, VARO should again 
review the record.  If any benefit sought 
on appeal, for which a notice of 
disagreement has been filed, remains 
denied, the appellant and his 
representative should be furnished a 
supplemental statement of the case and 
given the opportunity to respond thereto.

This claim must be afforded expeditious treatment by VARO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the VAROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.




		
	C.P. RUSSELL
	Member, Board of Veterans' Appeals







